Case 1:21-cv-00419-LY Document 1-2 Filed 05/12/21 Page 1 of 18




          EXHIBIT B
       Case 1:21-cv-00419-LY Document 1-2 Filed 05/12/21 Page 2 of 18
                                                                                    Filed: 4/15/2021 4:26 PM
                                                                                    Lisa David, District Clerk
                                                                                    Williamson County, Texas
                                                                                    Michele Rodriguez
                                                21-0546-C26

      LAW OFFICE OF CARL KNICKERBOCKER
                                      A PROFESSIONAL CORPORATION
                                             ATTORNEY AT LAW                                          Telephone
                                         1490 RUSK ROAD, SUITE 102                                 512-763-9282
                                         ROUND ROCK, TEXAS 78665
CARL KNICKERBOCKER                   Writer's e-mail address: carl@gettheboar.com                      Facsimile
                                                                                                   512-943-0653


                                                April 15, 2021

E-FTLE
Ms. Lisa David
Williamson County District Clerk
PO Box 24
Georgetown, TX 78627

Re:     Cause No. _ _ _ _ ; Liana Zhilchuk v. Dollar Tree Stores, Inc., In the _ _ District
        Court, Williamson County, Texas

Dear Ms. David:

        Attached, for filing, is Plaintiff's Original Petition and Request for Disclosure.

        Please file the Petition and issue one ( 1) citation for the following:

                                 Dollar Tree Stores, Inc.
 Through its Registered Agent for service: CSC-Lawyers Incorporating Service Company
                               211 E. 7th Street., Suite 620
                                   Austin, Texas 78701

        Please contact Mike Techow, at Austin Process, LLC, via email: info@austinprocess.com,
to arrange private service on the Defendant. If you need to contact him by phone, you may reach
him at (512) 480-8071.

        Thank you for your assistance and cooperation in this matter.




  lffll OF TEXAS
C~ W OIi WILLIAMSON
 CERTIFIED TO BE ATRUE ANO CORRECT COPY
 (II THE ORIGINAL IN MY CUSTODY
  GIVEN UNDl Rllt.t   A   ND S AL OF OFFI
  DATI -   -,a,.~ i ---"'-'"'-'--AD. 20
      Case 1:21-cv-00419-LY Document 1-2 Filed 05/12/21 Page 3 of 18
                                                                           Filed: 4/15/2021 4:26 PM
                                                                           Lisa David, District Clerk
                                                                           Williamson County, Texas
                                                                           Michele Rodriguez



                                   N0.21-0546-C26

LIANA ZHILCHUK                                  §                 IN THE DISTRICT COURT
                                                § Williamson County - 26th Judicial District Court
V.                                              §                         JUDICIAL DISTRICT
                                                §
DOLLAR TREE STORES, INC                         §              WILLIAMSON COUNTY, TX



     PLAINTIFF'S ORIGINAL PETITION AND REQUEST
                   FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now, LIANA ZHILCHUK, Plaintiff, complaining of Defendant, DOLLAR TREE

STORES, INC. and for cause of action would show the Court as follows:

                                               I.

       Discovery in this case is to be conducted under Texas Rules of Civil Procedure I 90.3,

Discovery Control Plan, Level 2. Plaintiff seeks monetary relief over $250,000.00 but not more

than $1,000,000.00.

                                               II.

       Plaintiff LIANA ZHILCHUK (SSN 084 / ORDL 903) is an individual residing at 1409

Ignacia Dr. , Georgetown, Texas 78626.

       Defendant DOLLAR TREE STORES, INC is a Foreign For-Profit Corporation and may

be served through its registered agent for service of process: Corporation Service Company,

D/B/A CSC-Lawyers Incorporating Service Company at 211 E. 7th Street., Suite 620, Austin,

Texas 78701.

                                              III.

       On July 2, 2019, Plaintiff, LIANA ZHILCHUK was injured on Dollar Tree's premises
      Case 1:21-cv-00419-LY Document 1-2 Filed 05/12/21 Page 4 of 18




located at 900 N Austin Ave# 119 in Georgetown, Williamson County, Texas 78626 . At the time

of the injury, the premises in question was a Dollar Tree store owned and operated by Defendant

DOLLAR TREE STORES, INC.

                                                  IV.

        Defendant DOLLAR TREE STORES, INC was in control of the premises on which

Plaintiffs injuries occurred. Defendant DOLLAR TREE STORES, INC was either the owner or

lessor of the premises and had the right to control the property on which Plaintiff was injured.

Defendant DOLLAR TREE STORES, INC. was in control of the premises on which Plaintiffs

injuries occurred and had the right to control and direct the actions of its agent(s), servant(s), and/or

employee(s) located therein at the time of the accident that forms the basis of this suit.

                                                   V.

       Plaintiff was an invitee at the time the injury occurred. Plaintiff went on Defendant's

premises for the mutual benefit of herself and Defendant, and at the implied invitation of the

Defendant.    Plaintiff was a business invitee of Defendant because on or about July 2, 2019,

Plaintiff came upon Defendant's business premises to purchase products. Defendant extended an

open invitation to the public, including the Plaintiff, to purchase products at its establishment.

                                                   VI.

        Because Plaintiff was an invitee at the time of injury, Defendant owed her a duty to exercise

ordinary care to keep the premises in reasonably safe condition, inspect the premises to discover

latent defects, and to make safe any defects or give an adequate warning of any dangers.

        Additionally, DOLLAR TREE STORES, INC., by and through its agent(s), servant(s),

and/or employee(s) owed Plaintiff a duty to exercise ordinary care in the operation of the store, in

the supervision and hiring of its employees and in the conduct of its agent(s), servant(s), and/or
      Case 1:21-cv-00419-LY Document 1-2 Filed 05/12/21 Page 5 of 18




employee(s) during the course and scope of their employment.

                                                VII.

       On or about July 2, 2019, Plaintiff LIANA ZHILCHUK entered the premises of the Dollar

Tree owned and/or operated by Defendant DOLLAR TREE STORES, INC to purchase products.

As Plaintiff was in the store, looking at the greeting cards, there were several boxes stacked high

in the isles. All of a sudden, a box flew down and slammed on top of her head.

                                               Vlll.

       Defendant DOLLAR TREE STORES, INC.'s conduct, and that of its agents, servants, and

employees, acting within the scope of their employment, constituted a breach of the duty of

ordinary care owed by Defendant to Plaintiff.      Defendant DOLLAR TREE STORES, INC. 's

employee engaged in a negligent activity that proximately caused Plaintiffs injuries.

       Defendant DOLLAR TREE STORES, INC.'s conduct, and that of its agents, servants, and

employees, acting within the scope of their employment, constituted a breach of the duty of

ordinary care owed by Defendant to Plaintiff. Each of these acts and omissions, singularly or in

combination with others, were negligent and one or more of these acts constituted negligence per

se and such negligence was a proximate cause of the accident made the basis of this lawsuit and

of the injuries and damages suffered by the Plaintiff.

       Plaintiff LIANA ZHTLCHUK would further show that at the time of the incident that forms

the basis of this lawsuit the persons responsible for causing Plaintiffs injuries were agent(s),

servant(s), and/or employee(s) of DOLLAR TREE STORES, INC. acting within the course and

scope of their Employment, and such negligent acts as set forth herein were and are attributable to

DOLLAR TREE STORES, INC. under a theory ofrespondeat superior.

       Plaintiff would further show that DOLLAR TREE STORES, INC. was guilty of negligent
       Case 1:21-cv-00419-LY Document 1-2 Filed 05/12/21 Page 6 of 18




hiring, training, and supervision of its employees, and said negligence was a proximate cause of

the said accident and of the injuries and damages suffered by the Plaintiff.

                                                      IX.

        As a direct and proximate result of the aforesaid incident and such negligence and/or per

se negligent act(s) by Defendant as stated herein, Plaintiff, LIANA ZHILCHUK, has:

        1.         sustained and suffered severe personal injuries to her head, neck and back and to
                   her body generally. She has incurred medical bills and expenses for which
                   Plaintiff prays Judgment. These expenses were incurred for reasonable and
                   necessary care and for the treatment of injuries resulting from the incident
                   complained of herein.

        2.         suffered great physical pain, suffering and anguish in the past.

        3.         suffered physical impairment in the past.

        4.         suffered physical disfigurement in the past.

        5.         suffered lost wages in the past.

        All of the foregoing damages as alleged above exceed the minimum jurisdictional limits of

this Court.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff LIANA ZHILCHUK prays that

Defendant DOLLAR TREE STORES, INC. be cited to appear and answer herein, and that upon

final trial, Plaintiff have judgment against Defend ant for all damages proved; for costs of Court;

for pre-judgment interest in accordance with the law, and interest on the judgment until the time

the judgment is paid; and for such other and further relief to which Plaintiff may show herself

justly entitled.
Case 1:21-cv-00419-LY Document 1-2 Filed 05/12/21 Page 7 of 18




                            Respectfully Submitted,

                            LAW OFFICE OF CARL KNICKERBOCKER, PC
                            1490 Rusk Rd., Ste. 102
                            Round Rock, TX 78665
                            Telephone:   (512) 763-9282
                            Facsimile:   (512) 943-0653
                            Email:       carl@gettheboar.com



                            By:~~        · ~-
                             CARL R. KNICKERBOCKER
                             SBN: 24060915
      Case 1:21-cv-00419-LY Document 1-2 Filed 05/12/21 Page 8 of 18




                       REQUEST FOR DISCLOSURE

(a)   The correct names of the parties to this suit.

      RESPONSE:



(b)   The name, address and telephone number of any potential parties.

      RESPONSE:



(c)   The legal theories and, in general, the factual bases of the responding party's
      claims or defenses (the responding party need not marshal all evidence that may
      be offered at trial).

      RESPONSE:



(d)   The amount and any method of calculating economic damages.

      RESPONSE:



(e)   The name, address and telephone number of persons having knowledge of relevant
      facts, and a brief statement of each identified person's connection with the case.

      RESPONSE:



(f)   For any testifying expert:

      1.     The expert's name, address and telephone number.

      2.     The subject matter on which the expert will testify.
      Case 1:21-cv-00419-LY Document 1-2 Filed 05/12/21 Page 9 of 18




      3.     The general substance of the expert's mental impressions and
             opinions and a brief summary of the basis for them, or if the
             expert is not retained by, employed by, or otherwise subject
             to the control of the responding party, documents reflecting
             such information.

      4.     If the expert is retained by, employed by, or otherwise subject
             to the control of the responding party:

             (a)    all documents, tangible things, reports, models, or data compilations
                    that have been provided to, reviewed by, prepared by or for the
                    experts in anticipation of the expert's testimony.

             (b)    The expert's current resume and bibliography.

      RESPONSE:



(g)   Any discoverable indemnity and insuring agreements.

      RESPONSE:



(h)   Any discoverable settlement agreements.

      RESPONSE:



(i)   Any discoverable witness statements.

      RESPONSE:



(j)   All medical records and bills that are reasonably related to the injuries or damages
      asserted or, in lieu thereof, an authorization permitting the disclosure of such
      medical records and bills.

      RESPONSE:
      Case 1:21-cv-00419-LY Document 1-2 Filed 05/12/21 Page 10 of 18




(k)    All medical records and bills obtained by the responding party by virtue of an
       authorization furnished by the requesting party.

       RESPONSE:



(1)    The name, address, and telephone number of any person who may be designated
       as a responsible third party.

       RESPONSE:




                                                          ITAYI 0, T!XAS
                                                          COUNTY OF WILUAMSON
                                                          CERTIFIED TO SE A TRUE ANO eORRECT COPY
                                                                           ,.~v
                                                          0, THE ORIGINAL lfll  C'Js·:,'.)v
                                                          GIVEN UN R M'( HANQ '       ,c s ,.__ ~ OFFl~    I
                                                          DATE                    .    r         Ao. 20k
                                       Case 1:21-cv-00419-LY Document 1-2 Filed 05/12/21 Page 11 of 18



Sabrina Rodriguez

From:                                         Microsoft Outlook
To:                                           info@austinprocess.com
Sent:                                         Friday, April 16, 2021 11 :15 AM
Subject:                                      Relayed : Service Documents in 21-0546-(26; Liana Zhilchuk vs. Dollar Tree Stores, Inc.



Delivery to these recipients or groups is complete, but no delivery notification was sent by the
destination server:

info@austinprocess.com (info@austinprocess.com)

Subject: Service Documents in 21-0546-C26; Liana Zhilchuk vs. Dollar Tree Stores, Inc.

             [::]
            ~ ,/<:.ti 'l~'l(t }l~

I ):.o,,1,1,1n,:J,'1111:.:     mo ;1·11 ...




                                                                                                    ITATI a, 1IXA8
                                                                                                    COUNTY 0, WIWAMSON
                                                                                                    ClftTIFIED TO BE A TRUE ANO CORRECT COPY
                                                                                                    O,'Ttll ORIGINAL IN MY cus-~:::v
                                                                                                    GIVEN       R    HANO C <; A., 0~ OFFI
                                                                                                    DAT! _ __._--u.-..1--"""41~ --AD. _
               Case 1:21-cv-00419-LY Document 1-2 Filed 05/12/21 Page 12 of 18



Sabrina Rodriguez

From:                Sabrina Rodriguez
Sent:                Friday, April 16, 2021 11:15 AM
To:                  info@austinprocess.com
Subject:             Service Documents in 21-0546-C26; Liana Zhilchuk vs. Dollar Tree Stores, Inc.
Attachments:         Plaintiffs Original Petition and Request for Disclosure.pdf; Citation, Dollar Tree Stores, lnc .. pdf;
                     Williamson County Local Rules.pdf



-Please see attacviea citt\tiovi, issrAea to "Dollar Tree Stores, I\llt., t\lo\11~ witvi t\ COf>\.f of tvie
Williamsovi Coe,t\llf\.f Local'Rt,,tles t:1vid t:1 file-stamped COf>\.f of tvie-rlai\lltiff's Ori~i\llal 1'etitiovi
~otvi to l?e served i\11 covijrAvictiovi to tvie attt:1cvied citatio\ll.

Tvitn-tk \.fOIA,
Sa~riYJa '"Rt>dri0L-iec-
"Depvtf\.f "District Cfork
-rvi: 512.-q43-12.12.
,=ax: s12.-q43-12.2.2.




CONFIDENTIALITY NOTICE: This communication (including any attached document) may contain information that is
confidential, proprietary, and/or privileged. The information is intended for the sole use of the indicated e-mail
addressee(s) . If you are not an intended recipient of this communication, please be advised that any disclosure, copying,
distribution, or other use of this communication or any attached document is strictly prohibited. If you have received
this communication in error, please notify the sender immediately by reply e-mail or by telephone at (512) 943-1212,
and promptly destroy all electronic and printed copies of this communication and any attached document. Thank you.




                                                                2
                         Case 1:21-cv-00419-LY Document 1-2 Filed 05/12/21 Page 13 of 18


                                                    CITATION
                                  THE STATE OF TEXAS, COUNTY OF WILLIAMSON
                                                NO.  21-0546-C26


LIANA ZHILCHUK VS. DOLLAR TREE STORES, INC.


TO:                 Dollar Tree Stores, Inc.
                    Through its Registered Agent CSC- Lawyers Inc Service Company
                    211 E 7th Street Suite 620
                    Austin TX 78701


DEFENDANT in the above styled and numbered cause:

YOU HA VE BEEN SUED. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who
issued this citation by I 0:00 a.m. on the Monday next following the expiration of twenty days after you were served this citation and
petition, a default judgment for the relief demanded in the petition may be taken against you. In addition to filing a written answer
with the clerk, you may be required to make initial disclosures to the other parties of this suit. These disclosures generally must be
made no later than 30 days after you file your answer with the clerk. Find out more at TexasLawHelp.org

Attached is a copy of the PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE in the above styled and
numbered cause, which was filed on the 15th day of April, 2021 in the 26th Judicial District Court of Williamson County, Texas. This
instrument describes the claim against you.

ISSUED AND GIVEN UNDER MY HAND AND SEAL of said CoUJi at office on this the 16th day of April, 2021.

ADDRESS OF LEAD ATTORNEY FOR                                                                                     Lisa (J)avia, <District Cfet(
PETITIONER:
                                                                                                           PO Box 24, Georgetown, TX 78627
Carl R Knickerbocker
1490 Rusk Road Suite 102
                                                                                                              Williamson County, Texas
Round Rock TX 78665                                                                                                (512) 943-1212

                                                                                                  BY:
                                                                                                             Sabrina Rodriguez, Deputy

                                                                             RETURN OF SERVICE
Came to hand on the __ day of _ _ _ _ _,20_,at _ _ o'clock _M . and executed at _ _ _ _ __ _ _ _ _ _ _ _ , within the
County of _ _ _ _ _ _ __ _ _ , Texas, at             o'clock _M . on the _ _ _ day of _ _ _ _ _ _~ 20_ _, by delivering to the
within named _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , in person a true copy of this citation, with a true and correct copy of the
PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE attached thereto, having first endorsed on such copy of citation the
date of delivery.
* NOT EXECUTED, the diligence used to execute being (sho 11· manner of delivery) _ _ _ _ _ __ _ _ _ _ _ __ _ _ _ _ _ _ __
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ; for the following reason _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ __ _
the defendant may be found at - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
• Strike if 110/ applicable.
TO CERTIFY WHICH WITNESS MY HAND OFFICIALLY_ _ _ _ _ _ _ _ _ _ _ _ _ _ COUNTY, TEXAS
_ _ _ _ _ _ _ _ _ _ _ _ _ SHERIFF/CONSTABLE    BY: _ _ _ _ _ _ _ _ _ _ _ _ _ DEPUTY

-~~~Y~~ -~~~y_
             ,_<;:~_<!r ~!!.~-~!~~-:~~--=-=--=--=--~--=- -=--=-- --- ---- ---- --- -- ---- ---- -- ------ ---- ---- ----- ----- ---- ---- ---- ---- -- ------ ----
                                                                                     =-

                  COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
                           In accordance with Rule 107: The ofjicer or authorized person who serves. or a/tempts to serve. a citation shall sign the re/um.
My name is _ _ _ _ _ _ _ _ _ _ _ _ __ _ __ _ _ _ _ __ _ , my date of birth is _ _ _ _ _ _ _ _ _ _ , and my address is
                          Please print.        (First, Middle, Last)
-   -   - - - --               - --       -   - --       - - - - - - - - - - - -- --                                   - -- - - - - - - --                           - - - - (Strcct,City,Zip).
I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
Executed in _ _ _ _ _ _ _ _ _ _ _ _ _ Counry, State of _ _ _ _ _ _ _ , on the _ _ _ day of _ _ _ _ _ _ _ _ _ , 20_ _ .


__ ______ __ ___ ____ ___ __qc_cJ~r_a~!:','-_u!l)~r!~c_d_~r_o!'c:~s_ ~c_ryc:i: __ ______ ___ ____ ___ _____ __ ____ __ __ ______ . ___ __ _IP..~ -~ c:~pir~tj~~ ?f,~rti_f~C."(i?~ - __ __ ___ ___ __ ______ ___ _
     Case 1:21-cv-00419-LY Document 1-2 Filed 05/12/21 Page 14 of 18
                                                                            Filed : 4/28/2021 3:20 PM
                                                                            Lisa David, District Clerk
                                     MAYER                                  Williamson County, Texas
                                                                            Tammy Clinton




                                                                                                        R OBIN R. G ANT
                                                                                                D IRECT: 21 4.379.6908
                                   21-0546-C26                                      E - M AIL: RGANT@MAYERLLP.COM



                                      April 28, 2021


Carl R. Knickerbocker
LAW OFFICE OF CARL KNICKERBOCKER, PC
1490 Rusk Rd., Ste. 102
Round Rock, Texas 78665

       Re:    Liana Zhi/chuk v. Dollar Tree Stores, Inc.
              Cause No.: 21-0546-C26
              Court:        26 th Judicial District Court, Williamson County, Texas
              Our File No.: 79656.00070

Dear Mr. Knickerbocker:

      Enclosed is Defendant Dollar Tree Stores, Inc. 's Original Answer to Plaintiff's
Original Petition and Demand for a Jury Trial in the above-referenced matter, which
was e-filed today in the 26 th District Court, Williamson County, Texas:

       Please be advised that we would like to take your client's deposition, on a mutually
agreeable date and time, following our receipt of Plaintiff's Answers to Defendants'
(forthcoming) written discovery requests.

       Should you have any questions, please do not hesitate to contact me at
214 .379.6908 or via email at rgant@mayerllp.com .

                                                 Sincerely,

                                                 MAYER LLP

                                              By:   /4/ 'Rodue R, tjaHt
                                                        Robin R. Gant
RRG/pm
Attachment




                                                                                                #7615064




                                                                          Envelope# 52919510
           Case 1:21-cv-00419-LY Document 1-2 Filed 05/12/21 Page 15 of 18


                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Patty Mikula on behalf of Robin Gant
Bar No. 24069754
pmikula@mayerllp.com
Envelope ID: 52919510
Status as of 4/30/2021 4:44 PM CST

Associated Case Party: Dollar Tree Stores, Inc.

Name                 BarNumber   Email                   TimestampSubmitted      Status

Robin Gant                       rgant@mayerllp.com      4/28/2021 3:20:11 PM    SENT
Courtney Kenisky                 ckenisky@mayerllp.com   4/28/2021 3:20:11 PM    SENT
Zach Mayer                       zmayer@mayerllp.com     4/28/2021 3:20:11 PM    SENT


Case Contacts

Name                 BarNumber    Email                  TimestampSubmitted      Status

 Kristy Fisher                    kfisher@mayerllp.com   4/28/2021 3:20:11 PM    SENT
Carl Knickerbocker    24060915    carl@gettheboar.com    4/28/2021 3:20:11 PM    SENT




                                                                ITATI OF TEXAS
                                                                COUNTY OF WILUAMSON
                                                                COTIFI D TO BE A TRUE ANC e~RRECT COPY
                                                                OF TH! ORIGINAL IN MV C:.JS·J:,
                                                                GIVEN U         HANr,;NC ~ : • OF OFFI
                                                                DATl _ ~ ~ ' \ --'-LM.L-_AD,
      Case 1:21-cv-00419-LY Document 1-2 Filed 05/12/21 Page 16 of 18
                                                                            Filed: 4/28/2021 3:20 PM
                                                                            Lisa David, District Clerk
                                                                            Williamson County, Texas
                                                                            Tammy Clinton



                                       CAUSE NO. 21-0546-C26

 LIANA ZHILCHUK,                                 §        IN THE DISTRICT COURT
      Plaintiff,                                 §
                                                 §
 v.                                              §        WILLIAMSON COUNTY, TEXAS
                                                 §
 DOLLAR TREE STORES, INC.,                       §
     Defendant.                                  §        26 th JUDICIAL DISTRICT


                   DEFENDANT DOLLAR TREE STORES, INC.'S
              ORIGINAL ANSWER TO PLAINTIFF'S ORIGINAL PETITION
                        AND DEMAND FOR A JURY TRIAL


         DOLLAR TREE STORES, INC., hereby files its Original Answer to Plaintiffs

Original Petition and Demand for a Jury Trial as follows:

                                                I.
                                         GENERAL DENIAL

         1.       Defendant denies each and every, all and singular, the material

allegations contained within Plaintiff's pleadings and demands strict proof thereof.

                                                  II.
                                            JURY DEMAND

         2.       In accordance with Rule 216 of the TEXAS RULES OF CIVIL PROCEDURE,

Defendant demands a trial by jury and tenders the applicable jury fee with its

Answer.

                                               III.
                                       PRAYER FOR RELIEF

         3.        Defendant, DOLLAR TREE STORES, INC., prays that Plaintiff take nothing

by this lawsuit, that Defendant go hence with its costs without delay, and for such

other and further relief, both general and special, at law and in equity, to which


ZHILCHUKIDEFENDANT DOLLAR T REE STORES, lNC.'S ORIGINAL ANSWER                       i' .\ , ; E I 1
TO PLAINTIFF'S O RIGINAL PETITION AND D EMAND FOR A J URY TRIAL
Doc# 761 3955 / 79656. 00070


                                                                           Envelope# 52919510
      Case 1:21-cv-00419-LY Document 1-2 Filed 05/12/21 Page 17 of 18




Defendant may show itself justly entitled.

                                                   Respectfully submitted,

                                                  MAYERLLP
                                                  750 North Saint Paul Street, Suite 700
                                                  Dallas,Texas75201
                                                  214.379.6900 I Fax: 214.379.6939

                                                   By:     !4Rotue R t;a4
                                                           Zach T. Mayer
                                                           State Bar No. 24013118
                                                           E-Mail: zmayer@mayerllp.com
                                                           Robin R. Gant
                                                           State Bar No. 24069754
                                                           E-Mail: rgant@mayerllp.com

                                                           ATTORNEYS FOR DEFENDANT
                                                           DOLLAR TREE STORES, INC.


                                  CERTIFICATE OF SERVICE

       I, the undersigned counsel, hereby certify that on this 28 th day of April 2021, a
true and correct copy of the foregoing document was served on counsel of record as
follows:

                                                          DE-MAIL(carl@Jgettheboar.com)
             Carl R. Knickerbocker                        • HAND DELIVERY
       LAW OFFICE OF CARL KNICKERBOCKER                   • FACSIMILE
               1490 Rusk Rd., Ste. 102                    • OVERNIGHT MAIL
              Round Rock, Texas 78665                     • REGULAR, FIRST CLASS MAIL
                                                          181E-SERVE AND FILE
                Counsel for Plaintiff                     DE-SERVICE ONLY
                                                          • CERTIFIED MAIL/RETURN RECEIPT REQUESTED




                                                              Robin R. Gant




ZHILCHUKIDEFENDANT DOLLAR TREE STORES, INC .'S ORIGINAL ANSWER                            i' ,\ r, F
TO PLAINTIFF'S ORIGINAL PETITION AND DEMAND FOR A JURY TRIAL
Doc# 7613955 / 79656.00070
           Case 1:21-cv-00419-LY Document 1-2 Filed 05/12/21 Page 18 of 18


                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Patty Mikula on behalf of Robin Gant
Bar No. 24069754
pmikula@mayerllp.com
Envelope ID: 5291951 0
Status as of 4/30/2021 4:44 PM CST

Associated Case Party: Dollar Tree Stores, Inc.

 Name                 BarNumber   Email                    TimestampSubmitted       Status

 Robin Gant                       rgant@mayerllp .com      4/28/2021 3:20:11 PM     SENT
 Courtney Kenisky                 ckenisky@mayerllp.com    4/28/2021 3:20:11 PM     SENT
Zach Mayer                        zmayer@mayerllp.com      4/28/2021 3:20:11 PM     SENT


Case Contacts

 Name                 BarNumber    Email                   TimestampSubmitted     Status

 Kristy Fisher                     kfisher@mayerllp .com   4/28/2021 3:20:11 PM   SENT
 Carl Knickerbocker    24060915    carl@gettheboar.com     4/28/2021 3:20:11 PM     SENT




                                                              ITlfflO,'TIXAI
                                                              CCUNTV o, WILUAMS0N
                                                              CllfflFI TO BE A TRUE ANO CORRECT COP\'
                                                              OF 1'HE ORIGINAL IN MY CUSTODY
                                                              GIVEN            HAN     OS A_ OF OF
                                                              DATE - +-1=1----'~--AD. 20
